


Exhibit 10.C


SEVERANCE AGREEMENT AND GENERAL RELEASE


This SEVERANCE AGREEMENT AND GENERAL RELEASE ("Agreement") is made and entered
into by and between Viad Corp, including its subsidiary and affiliated companies
(collectively, "Employer" or the “Company”), and Paul B. Dykstra ("Employee")
(collectively referred to as the “Parties”) on the terms and conditions set
forth below.


WHEREAS, Employer and Employee are parties to an Employment Agreement entered
into as of May 15, 2007 and subsequently amended pursuant to Amendment No. 1 to
Employment Agreement entered into as of February 27, 2013 (collectively, the
“Employment Agreement”);


WHEREAS, Employee’s employment with Employer will end as of December 3, 2014
(the “Separation Date”) under circumstances entitling Employee to the
compensation and benefits specified in Section 5(a) of the Employment Agreement;
  
WHEREAS, Employer intends to provide Employee with the severance allowance as
provided in the Employment Agreement; and


WHEREAS, Employee desires, in exchange for such severance allowance and in
accordance with the Employment Agreement, to waive and release any and all
claims that Employee may have against Employer.


NOW THEREFORE, in consideration of and exchange for the promises, covenants, and
releases contained herein, the Parties mutually agree as follows:


1.    Effective Date.


A.    Employee’s employment with Employer will end on the Separation Date, and
Employer and Employee agree that such date will be the date of Employee’s
“separation from service” with Employer for purposes of Section 409A of the
Internal Revenue Code (the “Code”). Given the Parties’ disclosure obligations
with respect to the Separation Date, Employee hereby waives the obligation of
Employer under Section 5(c) of the Employment Agreement to present the Release
to Employee at least three (3) days before the Separation Date.


B.    Effective Date Of Agreement. This Agreement shall be effective as provided
in the following acknowledgement: Acknowledgment of Rights and Waiver of Claims
Under the Age Discrimination in Employment Act ("ADEA"). Employee acknowledges
that Employee is knowingly and voluntarily waiving and releasing any rights
Employee may have under the ADEA. Employee also acknowledges that the
consideration given for the waiver and release contained in this Agreement is in
addition to anything of value to which Employee was already entitled. Employee
further acknowledges that Employee has been advised by this writing, as required
by the Older Workers' Benefit Protection Act, that: (i) her/his waiver and
release does not apply to any rights or claims that may arise after the
Effective Date (defined below) of this Agreement; (ii) Employee should consult
with an attorney prior to executing this Agreement; (iii) Employee has at least
twenty-one (21) days to consider this Agreement (although Employee may by
his/her own choice execute this Agreement earlier); (iv) Employee has seven (7)
days following the execution of this Agreement by the Parties to revoke the
Agreement; and (v) this Agreement shall not be effective until the date upon
which the revocation period has expired (“Effective Date”). Employee may revoke
this Release only by giving Employer written notice of Employee's revocation of
this Release, to Deborah J. DePaoli, Employer’s General Counsel and Secretary,
to be received by Employer by the close of business on the seventh (7th) day
following Employee's execution of this Release.


2.    Severance Benefits.


A.    Provided that Employee does not revoke this Agreement as provided in

5171051_11


Employee Initials PD

--------------------------------------------------------------------------------






Paragraph 1(B) above, and the Employee complies with all other terms and
conditions set forth herein and all post-employment obligations under the
Employment Agreement, Employer shall provide to Employee the following amounts
and benefits at the times specified, pursuant to Paragraph 5(a) of the
Employment Agreement:


(i)    a severance allowance pursuant to Paragraph 5(a)(i) of the Employment
Agreement equal to $2,212,968, which shall be paid in a single lump sum, less
applicable withholdings, on January 7, 2015;


(ii)    Medical benefits pursuant to Paragraphs 4(d), 5(a)(ii) and 17 of the
Employment Agreement;


(iii)    Prorated vesting of all awards described in Paragraph 5(a)(iii) of the
Employment Agreement, effective as of the Separation Date, subject to Employee’s
satisfaction of applicable withholding obligations;


(iv)    Payment of any pro-rata portion of the performance-based awards
described in Paragraph 5(a)(iv) of the Employment Agreement, which shall be paid
in a single lump sum, less applicable withholdings, on March 13, 2015; and


(v)    Reimbursement of the cost of outplacement services for a period of no
more than two years (or Employee’s placement with a new employer, if earlier) up
to a maximum of $50,000, not to exceed $25,000 per calendar year, as specified
in Paragraph 5(a)(v) of the Employment Agreement.


The reimbursements and benefits set forth in Paragraphs 2(A)(ii) and (v) above
will be provided in a manner consistent with Section 409A of the Code and shall
satisfy the following provisions: (i) the amount of expenses eligible for
reimbursement and the benefits provided during a calendar year shall not affect
the expenses eligible for reimbursement or benefits provided in any other
calendar year; (ii) any reimbursement will be made on or before the last day of
the calendar year following the calendar year in which the expense is incurred;
(iii) the right to reimbursement or provision of medical benefits is not subject
to liquidation or exchange for another benefit; and (iv) each reimbursement
payment or provision of an in-kind benefit shall be one of a series of separate
payments (and each shall be construed as a separate identified payment) for
purposes of Section 409A.


Employee hereby agrees and acknowledges that Employee will not be entitled to
any other payments from Employer, including but not limited to any payment for
any bonus, incentive, and/or other similar plan of Employer, including but not
limited to the Management Incentive Plan and/or any other incentive or bonus
program of Employer. Employee further hereby acknowledges payment by separate
check a lump sum payment, less any and all statutory deductions, for all earned
but unused vacation pay accrued by Employee as of the Separation Date pursuant
to Company policy. Notwithstanding the foregoing, this Agreement does not amend
or alter the terms and conditions of, or otherwise terminate any rights of
Employee under, the Viad Corp Defined Contribution Supplemental Executive
Retirement Plan (“DC SERP”), effective as of January 1, 2013, the Viad Corp
Supplemental Pension Plan, amended and restated as of January 1, 2005 for Code
Section 409A, or the Viad Corp Retirement Income Plan (now known as the
MoneyGram Pension Plan).


B.    Employee’s eligibility to make contributions to the Employer's 401(k) Plan
(also known as the “TRIM” plan) and Supplemental 401(k) Plan, and Employer’s
matching obligation under those Plans, will cease as of the Separation Date, and
any distribution of Plan funds will be in accordance with the provisions of
those Plans the 401(k) Program. Employee will receive information explaining
Employee’s options with regard to Employee’s account in Employer’s 401(k)
program from the plan administrator, T. Rowe Price, approximately three (3)
weeks after the end of the month following the Separation Date. Except as
otherwise provided in Paragraph 2(A)(ii) above, Employee’s eligibility for
Employer’s health benefit program (medical, dental, vision) shall terminate on
December 31, 2014, at

5171051_11


Employee Initials PD

--------------------------------------------------------------------------------




which point Employee will be eligible for continuation of coverage pursuant to
COBRA. Employee’s participation in any other Employer-sponsored perquisite
programs including, but not limited to, health club and cell phone will also
cease as of the Separation Date. Employee’s Life Insurance, Short-Term
Disability, Long-Term Disability and Business Travel Accident insurance coverage
will cease as of the Separation Date.


C.    The payment and provision of any payments and/or benefits provided herein
shall be contingent upon Employee’s compliance with the covenants set forth in
this Agreement and all post-employment obligations under the Employment
Agreement, including, without limitation, the Confidentiality, Noncompetition
and Nondisparagement obligations set forth in Section 7 of the Employment
Agreement and the Post-Employment Obligations set forth in Section 8 of the
Employment Agreement. Any breach of the covenants set forth in this Agreement or
the Employment Agreement will cause Employee to forfeit any right to continued
payment or provision set forth in this Agreement regardless of the amount
provided or paid prior to the date of the breach. Employee will not be entitled
to any of the payments and/or benefits provided herein until the occurrence of
each of the following: (i) this Agreement is fully executed by the Parties
hereto; (ii) this Agreement becomes effective as provided in Paragraph 1, above,
and (iii) Employee has complied with the covenant contained in Paragraphs 6 and
10, below.


3.    Acknowledgments.


A.Acknowledgments by Employee. Employee acknowledges that Employee would not
otherwise be entitled to consideration in the full amount set forth above were
it not for Employee’s covenants, promises, and releases set forth hereunder.
Employee further acknowledges and agrees that upon receiving the severance
payment described above, Employee will have received all wages and other
compensation or remuneration of any kind due or owed from Employer, including
but not limited to all wages, overtime, or other wage premiums, bonuses,
advances, vacation pay, severance pay, and any other incentive-based
compensation or benefits to which Employee was or may become entitled or
eligible. Finally, Employee acknowledges that Employer has provided Employee
with all notices, leaves and benefits to which Employee may have been entitled
to under the Family and Medical Leave Act, the Americans with Disabilities Act,
the Uniformed Services Employment and Reemployment Right Act, and/or any and all
state statutes regarding employee leave (including but not limited to those
regarding medical leave, family leave, military leave, civic leave, etc.).


B.Acknowledgements by Employer. Employer acknowledges and agrees that, in
accordance with Paragraph 4(g) of the Employment Agreement, it will promptly
reimburse all reasonable expenses incurred by Employee on or before the
Separation Date in carrying out his duties under the Employment Agreement,
provided that Employee complies with Employer’s policies, practices and
procedures for submission of expense reports, receipts, or similar documentation
of such expenses. Employer further acknowledges and agrees that, if Employer
fails at any time to maintain a directors and officers liability insurance
policy for the benefit of the Employer’s former directors, it will notify
Employee in writing within three business days of the date such policy expires,
is cancelled or otherwise terminates.


4.    Releases.


A.    Release by Employee. Employee on Employee’s own individual behalf and on
behalf of Employee’s respective predecessors, heirs, successors and assigns,
hereby releases and forever discharges Employer, and each of Employer's
employees, shareholders, officers, directors, agents, attorneys, insurance
carriers, parents, subsidiaries, divisions or affiliated organizations or
corporations, whether previously or hereafter affiliated in any manner, and the
respective predecessors, successors and assigns of all of the foregoing
(collectively referred to hereinafter as "Released Parties"), from any and all
claims, demands, causes of action, obligations, charges, damages, liabilities,
attorneys' fees, and costs of any nature whatsoever, contingent, or
non-contingent, matured or unmatured, liquidated or unliquidated, whether or not
known, suspected or claimed, which Employee had, now has or may claim to have
had as of the Effective Date against the Released Parties (whether directly or

5171051_11


Employee Initials PD

--------------------------------------------------------------------------------




indirectly) or any of them, by reason of any act or omission whatsoever,
concerning any matter, cause or thing, including, without limiting the
generality of the foregoing, any claims, demands, causes of action, obligations,
charges, damages, liabilities, attorneys' fees and costs relating to or arising
out of any alleged violation of any contracts, express or implied, any covenant
of good faith and fair dealing, express or implied, or a tort, or any legal
restrictions on any of employer's right to terminate employees, or any federal,
state, municipal or other governmental statute, public policy, regulation or
ordinance, including but not limited to the following: the Title VII of the
Civil Rights Act of 1964, as amended; the Age Discrimination in Employment Act
of 1967, as amended; the Americans with Disabilities Act of 1990, as amended; 42
U.S.C. 12101, et. seq.; the Family and Medical Leave Act of 1993; the Employee
Retirement Income Security Act of 1974; the Equal Pay Act of 1963; the Worker
Adjustment and Retraining Notification Act, including but not limited to any
state version thereof; the Civil Rights Act of 1991; the Fair Credit Reporting
Act; the Older Workers Benefit Protection Act; the Arizona Employment Protection
Act, the Arizona Civil Rights Act, A.R.S. §§ 23-353, 23-355, 23-356, to the
extent releasable under the law; and/or any other federal, state, city or local
anti-discrimination and/or anti-harassment acts, leave laws, state wage acts and
non-interference or non-retaliation statutes, regulations, and all other claims.
    
    
B.    Non-Releasable Claims. Notwithstanding the foregoing, Employee’s release
does not release any claims that Employee cannot lawfully waive, nor does it
release any rights of Employee under the Viad Corp Defined Contribution
Supplemental Executive Retirement Plan (“DC SERP”), effective as of January 1,
2013, the Viad Corp Supplemental Pension Plan, amended and restated as of
January 1, 2005 for Code Section 409A, the Viad Corp Retirement Income Plan (now
known as the MoneyGram Pension Plan), this Agreement, or the Indemnification
Agreement Employer entered into with Employee on January 1, 2006 or any
subsequent or amended version thereof.


5.    Employment References. Employee agrees to direct all reference requests to
the Employer’s General Counsel. In response to any such inquiry, Employer shall
make a reasonable effort to disclose no more than the following information: (i)
dates of employment; (ii) last position held; and (iii) last wage or salary
earned (confirmation of disclosed amounts only).


6.    Covenant to Return Employer Property. Employee hereby represents and
warrants that on or before the Separation Date, Employee will return to the
Employer all Employer property and documents in Employee’s possession including,
but not limited to: Employer files, notes, records, computer equipment,
peripheral and/or communication devices, electronic media containing computer
recorded information, tangible property, credit cards, entry cards, pagers,
identification badges, keys, and any other items provided to the Employee.


7.    Non-Disclosure/Non-Competition/Non-Solicitation Covenant. Employee
acknowledges that during the course of Employee’s employment with Employer,
Employee had access and was privy to Confidential Information (including trade
secrets) important to Employer's business. Such Confidential Information
includes, but is not limited to matters of a technical nature such as methods,
formulae, compositions, processes, discoveries, research projects, equipment,
machines, inventions, computer programs/systems, and similar items, matters of a
business nature such as information about Employer’s payroll, costing,
purchasing, pricing, profits, markets, sales, customers, customer lists,
Employer sales materials, pricing information, business and marketing
strategies, profit margins, customer preferences and requirements, records,
memoranda, and company files, and matters pertaining to future developments,
such as research and development, future marketing, product ideas, and
merchandising. Employee acknowledges that such Confidential Information
constitutes trade secrets pursuant to applicable statutes, including the Uniform
Trade Secrets Act as adopted by the state in which the Employee resides, that
the Confidential information is worthy of protection, that the Confidential
Information is the sole property of the Employer, and that the covenants
contained in this Agreement are a reasonable means to provide such protection.
Accordingly, Employee agrees that during the remainder of Employee’s employment,
following the termination of that employment, and for so long as the pertinent
information or data remains Confidential Information, Employee shall not divulge
or make use of any Confidential Information, directly or indirectly, personally
or on behalf of any other person, business,

5171051_11


Employee Initials PD

--------------------------------------------------------------------------------




corporation, or entity without prior written consent of Employer. Employee
further acknowledges and agrees that any and all confidentiality agreements that
Employee has previously entered into regarding Employer’s Confidential
Information shall continue to remain in full force and effect and shall survive
Employee’s separation of employment with Employer. Employee finally acknowledges
and agrees that the agreement which provides the most protection to Employer’s
Confidential Information (whether this Agreement or any confidentiality
agreement previously entered into by Employee) shall govern Employee’s duties
not to divulge or make use of Employer’s Confidential Information.


Employee further agrees and acknowledges that Employee executed other agreements
with Employer, including but not limited to those regarding incentive/bonus
plans, restricted stock, performance units, and stock options that contain
similar confidentiality/trade secret obligations in addition to certain
non-competition and non-solicitation provisions. Employee hereby agrees and
acknowledges that those obligations and all post-employment obligations of
Employee under the Employment Agreement remain in full force in effect, and
nothing in this Agreement alters, amends, or changes those obligations in any
way, shape, or form.


8.    Confidentiality. Employee agrees that Employee will keep the terms,
amount, and fact of this Agreement completely confidential, and that Employee
will not hereafter disclose any information concerning this Agreement to anyone;
provided, however, that Employee may make such disclosure to Employee’s
immediate family and to Employee’s professional representatives (e.g.,
attorneys, accountants, auditors, and tax preparers) all of whom will be
informed of and agree to be bound by this confidentiality clause.


9.    Non-Disparagement. The Parties agree and promise that they will not
undertake any harassing or disparaging conduct directed at the other Party, and
that they will refrain from making any negative, detracting, derogatory, and
unfavorable statements about the other Party. Employee further agrees and
promises that Employee will not induce or incite claims of discrimination,
wrongful discharge, or any other claims against Employer by any other person.
The Parties hereby agree and acknowledge, however, that the terms of this
Paragraph 9 would not and do not prevent them from providing truthful
information in response to a legal subpoena and/or other legal process.


10.    Future Cooperation. Employee agrees to cooperate with the Employer and
use Employee’s best efforts in responding to all reasonable requests by the
Employer for assistance and advice relating to matters and procedures in which
Employee was involved or which Employee managed or was responsible for while
Employee was employed by the Employer.
  
11.    Claims Involving Employer. Employee represents that Employee has not
instituted, filed or caused others to file or institute any charge, complaint or
action against Employer. Employee covenants that, to the full extent permitted
by law, Employee will not file or institute complaint or action against Employer
with respect to any matters arising before or on the date Employee signs this
Agreement. Employee will not recommend or suggest to any potential claimants or
employees of Employer or their attorneys or agents that they initiate claims or
lawsuits against Employer, and/or any of its subsidiaries, nor will Employee
voluntarily aid, assist, or cooperate with any claimants or employees of
Employer or their attorneys or agents in any claims or lawsuits now pending or
commenced in the future against Employer and/or its subsidiaries; provided,
however, that nothing in this Paragraph 11 will be construed to prevent Employee
from giving truthful testimony in response to direct questions asked pursuant to
a lawful subpoena during any future legal proceedings involving Employer.    


12.    Entire Agreement. This Agreement embodies the entire agreement of all the
Parties hereto who have executed it and supersedes any and all other agreements,
understandings, negotiations, or discussions, either oral or in writing, express
or implied, between the Parties to this Agreement, except for all
post-employment obligations of Employee under the Employment Agreement and any
other agreements between Employee and Employer regarding and/or including
provisions addressing confidentiality, non-competition/non-solicitation; any
Patent and Trade Secret Agreements, Use of Company-Owned Computer Systems
Agreements, Always Honest Agreements, and/or any other

5171051_11


Employee Initials PD

--------------------------------------------------------------------------------




separate agreements regarding other benefits including but not limited to
incentive/bonus plans, restricted stock, stock option, performance units,
pensions, retiree benefits, etc., which will remain in full force and effect, it
being understood that this Agreement is in addition to and not in substitution
for the covenants and obligations, including any and all confidentiality,
non-competition, and non-solicitation provisions, contained in such agreements.
The Parties to this Agreement acknowledge that no representations, inducements,
promises, agreements or warranties, oral or otherwise, have been made by them,
or anyone acting on their behalf, which are not embodied in this Agreement; that
they have not executed this Agreement in reliance on any representation,
inducement, promise, agreement, warranty, fact or circumstance, not expressly
set forth in this Agreement; and that no representation, inducement, promise,
agreement or warranty not contained in this Agreement including, but not limited
to, any purported settlements, modifications, waivers or terminations of this
Agreement, shall be valid or binding, unless executed in writing by all of the
Parties to this Agreement. This Agreement may be amended, and any provision
herein waived, but only in writing, signed by the party against whom such an
amendment or waiver is sought to be enforced.


13.    Costs and Attorney’s Fees. The Parties agree that in the event of a
breach of any provision of this Agreement, the prevailing party shall pay all
costs and attorney's fees incurred in conjunction with enforcement of this
Agreement, to the extent permitted by law.


14.    Governing Law. Arizona law shall govern the validity and interpretation
of this Agreement, without regard to its choice of law principles.


15.    No Admission of Wrongdoing. It is understood and agreed by the Parties
that the promises, payments and consideration of this Agreement shall not be
construed as an admission of any liability or obligation by either party to the
other party or any other person.


16.    Voluntary. This Agreement is executed voluntarily and without any duress
or undue influence on the part or behalf of the Parties hereto. The Parties
acknowledge that they have had ample opportunity to have this Agreement reviewed
by the counsel of their choice.


17.    Newly Discovered Facts. The Parties hereby acknowledge that they may
hereafter discover facts different from or in addition to those that they now
know or believed to be true when they expressly agreed to assume the risk of the
possible discovery of additional facts, and they agree that this Agreement will
be and remain effective regardless of such additional or different facts. The
Parties expressly agree that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown or unsuspected claims, demands, causes of action,
governmental, regulatory or enforcement actions, charges, obligations, damages,
liabilities, and attorneys’ fees and costs, if any, as well as those relating to
any other claims, demands, causes of action, obligations, damages, liabilities,
charges, and attorneys’ fees and costs specified herein.


18.    General Terms and Conditions.


A.
The section and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.



B.
This Agreement may be executed in two counterparts and via facsimile and/or
email, each of which shall be deemed an original, all of which together shall
constitute one and the same instrument.



C.
Should any portion, word, clause, phrase, sentence or paragraph of this
Agreement be declared void or unenforceable, such portion shall be considered
independent and severable

from the remainder, the validity of which shall remain

5171051_11


Employee Initials PD

--------------------------------------------------------------------------------




unaffected. This Agreement shall not be construed in favor of one party or
against the other.


D.
The failure to insist upon compliance with any term, covenant or condition
contained in this Agreement shall not be deemed a waiver of that term, covenant
or condition, nor shall any waiver or relinquishment of any right or power
contained in this Agreement at any one time or more times be deemed a waiver or
relinquishment of any right or power at any other time or times.



E.
This Agreement, and all the terms and provisions contained herein, shall bind
the heirs, personal representatives, successors and assigns of each party, and
inure to the benefit of each party, its agents, directors, officers, employees,
servants, successors, and assigns.




5171051_11


Employee Initials PD

--------------------------------------------------------------------------------




19.    Arbitration. Except to the extent that claims by Employer or Employee are
for injunctive relief, any disputes, claims or difference of opinion between
Employee and Employer (including all employees, partners or contractors of
Employer) involving the formation of this Agreement, or the meaning,
interpretation, or application of any provision of this Agreement, or any other
dispute between Employee and Employer which relates to or arises out of or
relates to the employment relationship or severance thereof between the parties,
shall be settled exclusively by binding arbitration before one neutral
arbitrator pursuant to the Employment Rules of the American Arbitration
Association applicable to employment related disputes, and judgment on the award
rendered by the arbitrator may be entered and enforced in any court having
jurisdiction thereof.


20.    409A Compliance. The parties hereto intend that (i) the payments set
forth in Paragraphs 2(A)(i), (iii), and (iv) shall be treated as payments other
than deferred compensation pursuant to the “short-term deferral” exception set
forth in Treasury Regulation section 1.409A-1(b)(4), (ii) the payment set forth
in Paragraph 2(A)(ii) shall be treated, to the maximum extent possible, as
payments other than deferred compensation pursuant to the “medical benefits”
exception set forth in Treasury Regulation section 1.409A-1(b)(9)(v)(B), and
(iii) the reimbursements set forth in Paragraph 2(A)(v) shall be treated as
payments other than deferred compensation pursuant to the exception for certain
reimbursements set forth in Treasury Regulation section 1.409A-1(b)(9)(v)(A).”






Attestation


PLEASE READ THIS AGREEMENT CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF KNOWN
AND UNKNOWN CLAIMS.


EMPLOYEE HEREBY STATES THAT, BEING OF LAWFUL AGE AND LEGALLY COMPETENT TO
EXECUTE THIS AGREEMENT, EMPLOYEE HAS SIGNED THIS AGREEMENT AS A FREE AND
VOLUNTARY ACT AND BEFORE DOING SO EMPLOYEE HAS BECOME FULLY INFORMED OF ITS
CONTENT BY READING THE SAME OR HAVING IT READ TO EMPLOYEE SO THAT EMPLOYEE FULLY
UNDERSTANDS ITS CONTENT AND EFFECT. OTHER THAN AS STATED HEREIN, THE PARTIES
AGREE THAT NO PROMISE OR INDUCEMENT HAS BEEN OFFERED FOR THIS AGREEMENT AND THAT
THE PARTIES ARE LEGALLY COMPETENT TO EXECUTE THE SAME.


EMPLOYEE FURTHER STATES THAT EMPLOYEE HAS BEEN ADVISED TO CONSULT AN ATTORNEY,
THAT EMPLOYEE HAS BEEN GIVEN SUFFICIENT OPPORTUNITY TO REVIEW THIS DOCUMENT WITH
AN ATTORNEY BEFORE EXECUTING IT AND THAT EMPLOYEE HAS DONE SO OR HAS VOLUNTARILY
ELECTED NOT TO DO SO.


IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


Dated: December 3, 2014
 
VIAD CORP
 
 
 
 
 
 
By:
/s/ Richard H. Dozer
 
 
 
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
Dated: December 3, 2014
 
/s/ Paul B. Dykstra
 
 
 
Paul B. Dykstra
 




